                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

Gayla Clubb, as Independent Administrator         )
of the Estate of Justin Clubb, deceased,          )
                                                  )
                       Plaintiff,                 )
                                                  )     Case No. 18 CV 50197
               v.                                 )
                                                  )     Judge Philip G. Reinhard
Boone County Sheriff Dave Ernest,                 )
in his official capacity, et al.,                 )
                                                  )
                       Defendants.                )

                                             ORDER

        Defendant’s partial motion for judgment on the pleadings [93], is granted for the reasons
set forth below. Plaintiff is given 14 days from the date of this order to file an amendment to
count 1 of the complaint, repleading the correct legal theory.

                                     STATEMENT-OPINION

        Plaintiff Gayla Clubb, as independent administrator of the estate of Justin Clubb, has filed
this action against Boone County Sheriff Dave Ernest, in his official capacity, along with several
other defendants regarding Justin Clubb’s stay at the Boone County adult detention facility (“jail”).
According to plaintiff’s complaint, Justin Clubb was in custody at the jail from June 2, 2017, to
June 9, 2017. On June 9, 2017, Justin Clubb hanged himself in the jail after spending a week
suffering from extreme drug withdrawal symptoms and other health problems. Plaintiff’s 17-
count complaint alleges various claims under 42 U.S.C. § 1983 against all defendants.

       On July 2, 2019, defendant Ernest filed a partial motion for judgment on the pleadings as
to count 1 of plaintiff’s complaint – a violation of due process pursuant to § 1983 (Monell). See
[93]. On August 16, 2019, plaintiff filed a response to the motion [115], and on September 3,
2019, defendant Ernest file a reply to the response [116]. The matter is now before the court.

       Standard of Review

        Defendant brings this motion pursuant to Fed. R. Civ. P. 12(c) which states: “[a]fter the
pleadings are closed - but early enough not to delay trial - a party may move for judgment on the
pleadings.” The standard for analyzing a motion for judgment on the pleadings is the same as
that for dismissing a complaint for failure to state a claim under Fed. R. Civ. P. 12(b)(6): “the
complaint must state a claim that is plausible on its face.” Vinson v. Vermilion Cty., Ill., 776 F.3d
924, 928 (7th Cir. 2015); Gill v. City of Milwaukee, 850 F.3d 335, 339 (7th Cir. 2017). The court
must “accept[] all well-pleaded facts as true and draw[] all reasonable inferences in favor of the .
. . non-moving part[y].” Bonnstetter v. City of Chicago, 811 F.3d 969, 973 (7th Cir. 2016)
(internal citations omitted).

       Analysis

        Defendant Ernest argues count 1 of plaintiff’s complaint should be dismissed because
plaintiff has alleged the wrong legal standard. Paragraph 51 of plaintiff’s complaint states:
“Ernest’s official actions, inactions, policies procedures, and customs were objectively
unreasonable[,]” and therefore his claim is brought pursuant to Monell v. Dep’t of Social Services
of New York, 436 U.S. 658, 690-91 (1987). Defendant’s sole argument is that the “objectively
unreasonable” legal standard is not the proper standard under a Monell claim and, therefore, count
1 should be dismissed. However, plaintiff argues, and the court agrees, that this error does not
subject plaintiff’s complaint to a judgment on the pleadings.

          Federal pleading rules call for a “short and plain statement of the claim showing that the
pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “[T]hey do not countenance dismissal of a
complaint for imperfect statement of the legal theory supporting the claim asserted.” Johnson v.
City of Shelby, Miss., 574 U.S. 10 (2014). Likewise, the Seventh Circuit has held that a
“complaint need not identify a legal theory, and specifying an incorrect theory is not fatal.”
Bartholet v. Reishauer A.G. (Zurich), 953 F.2d 1073, 1078 (7th Cir. 1992). This holding has been
repeated: Alden Management Svcs., 532 F.3d 578, 582 (7th Cir. 2008) (“Courts don’t hold a party
to its first legal theory. One does not plead law…”); Tamayo v. Blagojevich, 526 F.3d 1074, 1086
(7th Cir. 2008) (“[O]ur pleading rules do not tolerate factual inconsistencies in a complaint, [but]
they do permit inconsistencies in legal theories.”); Alioto v. Town of Lisbon, 651 F.3d 715, 721
(7th Cir. 2011) (“[W]e have stated repeatedly (and frequently) that a complaint need not plead
legal theories, which can be learned during discovery.”); Jajeh v. County of Cook, 678 F.3d 560,
567 (7th Cir. 2012) (plaintiff not required to plead legal theory); Whitaker v. Milwaukee County,
Wisc., 772 F.3d 802, 808 (7th Cir. 2014) (“[I]t is factual allegations, not legal theories, that must
be pleaded in a complaint.”). Therefore, the court finds that any error committed by plaintiff in
setting forth a legal theory pursuant to Monell would not be fatal.

        Nevertheless, the court agrees with defendant Ernest that the Monell liability standard is
“deliberate indifference,” not “objectively unreasonable” as pleaded by plaintiff. Ruiz-Cortez v.
City of Chicago, 931 F.3d 592, 599-600 (7th Cir. 2019) (Monell claims subject to deliberate
indifference); Gaston v. Ghosh, 920 F.3d 493, 498 (7th Cir. 2019) (same). For clarification and
to prevent any future confusion, the court will grant defendant Ernest’s motion to dismiss and give
plaintiff leave to file an amendment to count 1 of the complaint, repleading the proper legal theory
under a Monell claim. This will provide a clean record as the case proceeds to summary judgment
and (possibly) trial.




                                                 2
       Conclusion

        For the foregoing reasons, defendant’s partial motion for judgment on the pleadings [93]
is granted. Plaintiff is given 14 days from the date of this order to file an amendment to count 1
of the complaint, repleading the correct legal theory.



Date: 10/07/2019                             ENTER:



                                             ________________________________________
                                                   United States District Court Judge


                                                                   Electronic Notices. (LC)




                                                3
